ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Task Source/MPSC FEPP, LLC                    )      ASBCA No. 59951
                                              )
Under Contract No. H98210-15-C-0005           )

APPEARANCES FOR THE APPELLANT:                       Steven J. Koprince, Esq.
                                                     Matthew T. Schoonover, Esq.
                                                      Koprince Law LLC
                                                      Lawrence, KS

APPEARANCES FOR THE GOVERNMENT:                      Hattie R. DuBois, Esq.
                                                     William C. Moorhouse, Esq.
                                                      Associate General Counsel
                                                     Carolyn T. Howell, Esq.
                                                      General Counsel
                                                      Defense Human Resources Activity
                                                      Alexandria, VA

                                ORDER OF DISMISSAL

        Appellant earlier filed a '"Notice of Voluntary Dismissal," purporting to dismiss
this action without prejudice. Because our rules do not provide for a unilateral dismissal
without prejudice, we treated the filing as a motion to which the government was
afforded the opportunity to respond. We also permitted appellant the opportunity to
consider whether it would dismiss this matter with prejudice if that were the choice
otherwise presented to it. The government responded by requesting that the case be
dismissed with prejudice or, in the alternative, that the appeal be dismissed for lack of
jurisdiction or because the contract at issue was allegedly void ab initio due to fraud. In
response, appellant states that it has no objection to its case being dismissed with
prejudice.

       Accordingly, appellant has effectively made an unopposed motion to dismiss with
prejudice, and the government's motion to dismiss is effectively withdrawn because it
was only made in the alternative to appellant's case being dismissed without prejudice.
..


     We thus grant appellant's unopposed motion and deem the government's motion to be
     withdrawn.

           The appeal is dismissed with prejudice.

           Dated: 2 February 2016



                                                      J~
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 59951, Appeal of Task
     Source/MPSC FEPP, LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                  2